EXHIBIT 10.35

AMERICAN EXPRESS

ANNUAL INCENTIVE AWARD PLAN

(As amended and restated effective January 1, 2009)

PURPOSE

The purpose of this Annual Incentive Award Plan (the “Plan”) is to provide added
incentive for those officers and key executives of American Express Company (the
“Company”) and its subsidiaries who are in a position to make substantial
contributions to the earnings and growth of these companies and to reward them
collectively and individually for performance which contributes significantly
toward such earnings and growth. The companies participating in the Plan (the
“Participating Companies”) include the Company and such other corporations as
may be taking part in the Plan from time to time pursuant to Article 8.

ARTICLE 1

ADMINISTRATION OF THE PLAN

1.1 Administration. The Plan shall be administered by the Compensation and
Benefits Committee (the “Committee”) of the Board of Directors of the Company
(the “Board”) as constituted from time to time, unless and until the Board
provides otherwise.

1.2 Authority and Delegation. The Committee shall be responsible for the general
administration of the Plan. It shall also be responsible for the interpretation
of the Plan and the determination of all questions arising hereunder. It shall
have power to establish, interpret, enforce, amend and revoke from time to time
such rules and regulations for the administration of the Plan and the conduct of
its business as it deems appropriate. The Committee shall also have the power to
delegate any of its authority under the Plan as allowed by law. Any action taken
by the Committee within the scope of its authority shall be final and binding
upon the Participating Companies, upon each and every person who participates in
the Plan and any successors in interest of such persons, and any and all other
persons claiming under or through any such person.

1.3 Indemnification. No member of the Committee shall be liable for anything
done or omitted to be done by him or by any other member of the Committee in
connection with the Plan, unless such act or omission constitutes willful
misconduct on his part.

ARTICLE 2

ANNUAL PERFORMANCE GOALS, PAYMENT GRID AND AWARD GUIDELINES

2.1 Establishment. As soon as practicable at the beginning of each calendar
year, the Committee shall determine the individual, division/group, Company or
other appropriate performance goals, payment grid and award guidelines for such
calendar year. In fixing such goals, grid and guidelines, the Committee shall
receive and consider the recommendations of the



--------------------------------------------------------------------------------

Chief Executive Officer of the Company (the “CEO”), who, in turn, shall have
received and considered the respective recommendations of other appropriate
officers and executives of the Participating Companies.

2.2 Adjustment. If the Committee finds, during the course of and with respect to
any year, that any of the performance goals, payment grid or award guidelines
determined as herein above provided would not be justified for such year in the
circumstances, it may in its sole discretion fix such performance goals, payment
grid or award guidelines for such year at such different levels as it deems
appropriate.

ARTICLE 3

PARTICIPATION IN THE PLAN

3.1 Participation. Those eligible to participate in the Plan for any calendar
year shall include such key executives of the Participating Companies as shall
be designated by the Committee. In designating such persons the Committee shall
receive and consider the recommendations of the CEO, who, in turn, shall have
received and considered the respective recommendations of other appropriate
officers and executives of the Participating Companies. However, the Committee
shall have full authority to act in the matter and its determination shall be in
all respects final and conclusive. Further, the Committee shall have full
authority to delegate eligibility determination. Participants shall be
designated prior to the beginning of the year or as soon as practicable
thereafter, but new executives or executives whose duties and responsibilities
have been materially increased during the year may be designated participants
for such year at any time during the year. Designation as a participant shall
not of itself entitle a person to receive payment of an award under the Plan.
Participants must generally remain in continuous active employment with the
Participating Company (or an affiliate thereof), through the end of the
performance period (calendar-year end) and up until the payment date, and shall
also make progress towards the applicable award goals and shall fulfill the
conditions of Article 7.

3.2 Special Awards. The Committee, upon recommendations as provided by
Section 4.1, may also make special awards to a limited number of participants
under the Plan. The CEO may also authorize special awards under the Plan, at any
time or times during the year, provided that any special awards authorized by
the CEO shall be reported to the Committee at its next regular meeting. These
special awards shall be made in recognition of outstanding individual
achievement.

3.3 Committee Members Ineligible. No member of the Committee shall be eligible
to participate in or receive any awards under the Plan.

ARTICLE 4

DETERMINATION OF AWARDS

4.1 Determination of Awards. As soon as practicable after the end of each
calendar year, the Committee shall fix the amount of each award. The Committee
shall also have the power to delegate to the CEO the authority to approve
individual awards and award changes for employees below the Senior Vice
President level (below Band 70). Notwithstanding the

 

2



--------------------------------------------------------------------------------

previous sentence, the Committee shall continue to approve awards for Senior
Vice Presidents and higher (Band 70 and above), and to approve the aggregate
awards for all participants in Bands 35 and above, subject to adjustment for
delegated award changes after each February. In determining the aggregate
awards, the Committee, may approve the establishment of maximum award guidelines
for employees of a Participating Company, division, business unit or other
designated group, based upon specified company and other applicable
organizational performance goals subject to applicable past limitations. In
fixing such awards the Committee shall receive and consider the recommendations
of the CEO who, in turn, shall have received and considered the respective
recommendations of other appropriate officers and executives of the
Participating Companies, as to whether and to what extent the individual,
division/group, or company performance goals have been met for such year, and as
to where in the range of award guidelines each participant’s performance falls.
Individual awards shall then be calculated based on the applicable payment grid,
subject to available pool monies.

4.2 Award Limits. Except for awards payable as a result of a Change in Control
pursuant to Section 6.1, no award to a single participant for any year shall
exceed (a) 200 percent of the Participant’s total award guideline for such year,
or (b) 200 percent of the participant’s base salary for such year.

ARTICLE 5

PAYMENT OF AWARDS

5.1 Payment. Each award, if any, shall be paid on or after January 31st of the
calendar year immediately following the end of the performance period, as soon
as practicable after the amount of the award shall have been determined, or at
such subsequent time or times as the Committee shall determine, but in no event
later than 90 days after January 31st of the calendar year immediately following
the end of the performance period. Such payment shall be made in cash unless the
Committee, at any time or from time to time, according to rules and regulations
of general application, provides for a different method of payment, in whole or
in part, of awards, including, but not limited to, the issuance or transfer of
securities or other property, including common shares or other securities of the
Company, another corporation or of a regulated investment company or companies,
subject to restrictions and requirements to assure compliance with the
conditions set forth in Article 7 and elsewhere in the Plan and such other
restrictions and requirements as the Committee shall prescribe.

5.2 Effect of Termination, Retirement, Disability and Death. The Committee has
the sole discretion to consider the payment, if any, of an award for a
participant in the event of the participant’s termination, retirement,
disability, death or other individual circumstances before the award’s payment
date; provided, however, the payment of an award by reason of the occurrence of
such an event shall still be made at the time specified in Section 5.1. The
Committee, upon recommendations provided by management, will approve to what
extent, if any, payment of an award should be made if termination occurs after
December 31, but before the actual payment date.

5.3 Payment in the Event of Death. If any award shall become payable by reason
of or following the death of a participant or former participant, such award
shall be payable, at the time specified in Section 5.1 and in the same manner as
if such participant or former participant

 

3



--------------------------------------------------------------------------------

were alive, to such beneficiaries of the participant or former participant as he
shall have designated in the manner described herein. If such participant or
former participant shall have failed to designate any beneficiary, or if no such
beneficiary shall survive him, then such payments shall be made to his legal
representatives. With the approval of the Committee, a participant or former
participant may designate one or more beneficiaries by executing and delivering
to the Committee or its delegate written notice thereof at any time prior to his
death, and may revoke or change the beneficiaries designated therein without
their consent by written notices similarly executed and delivered to the
Committee at any time and from time to time prior to his death. No such
Participating Company is required to pay any amount to the beneficiary or legal
representatives of any former participant until such beneficiary or legal
representatives shall have furnished evidence satisfactory to it of the payment
or provision for the payment of all estate, transfer, inheritance and death
taxes, if any, which may be payable with respect thereto.

5.4 Withholding. Any Participating Company required to make payments under the
Plan shall deduct and withhold from any such payment all amounts which its
officers believe in good faith the Participating Company is required to deduct
or withhold pursuant to the laws of any jurisdiction whatsoever or, in the event
that any such payment shall be made in securities, shall require that
arrangements satisfactory to such Participating Company shall be made for the
payment of all such amounts before such securities are delivered.

5.5 Deferral of Awards. Upon a deferral of the payment of an award pursuant to a
deferral plan of a Participating Company, the terms of the deferral and the
payments thereunder shall be governed by the provision of such deferral plan.
The obligation of any Participating Company to make deferred payments when due
is merely contractual, and no amount credited to an account of a participant or
former participant on the books of any Participating Company shall be deemed to
be held in trust for such participant or former participant or for his
beneficiary or legal representatives. Nothing contained in the Plan shall
require any Participating Company to segregate or earmark any cash or other
property. Any securities or other property held or acquired by any such
Participating Company specifically for use under the Plan or otherwise shall,
unless and until transferred in accordance with the terms and conditions of the
Plan, be and at all times remain the property of such Participating Company,
irrespective of whether such securities or other property are entered in a
special account for the purpose of the Plan, and such securities or other
property shall at all times be and remain available for any corporate purpose.

ARTICLE 6

CHANGE IN CONTROL

6.1 Effect of Change in Control. If within two years following the occurrence of
a Change in Control (as defined in Section 6.3), a participant experiences a
separation from service (as that term is defined for purposes of Section 409A of
the Code) that would otherwise entitle him to receive the payment of severance
benefits under the provisions of the severance plan that is in effect and in
which he participates as of the date of such Change in Control, and the
participant is at Job Band 50 or higher on the date of such separation from
service, then such participant shall, notwithstanding the provisions of
Article 5, be paid, within five days after the date of such separation from
service, a pro rata award under the Plan equal to: (a) the average award paid or
payable to such participant under the Plan (or any other award program of the

 

4



--------------------------------------------------------------------------------

Participating Company or one of its subsidiaries at the time of such prior
payment) for the two years prior to the Change in Control (or if such
participant has not received two such awards, the most recent award paid or
payable (or target amount so payable if such participant has not previously
received any such award) to such participant under the Plan (or any other award
program of the Participating Company or one of its subsidiaries at the time of
such prior payment); multiplied by (b) the number of full or partial months that
have elapsed during the performance year under the Plan at the time of such
separation from service divided by 12; provided that in the event such
separation from service occurs after the end of the performance year, but before
the payment date, then the multiplier in clause (b) of the preceding sentence
shall be one.

6.2 Excise Tax. This Section 6.2 shall apply in the event of Change in Control.

(a) In the event that any payment or benefit received or to be received by a
participant hereunder in connection with a Change in Control or such
participant’s termination of employment (such payments and benefits, excluding
the Gross-Up Payment (as hereinafter defined), being hereinafter referred to
collectively as the “Payments”), will be subject to the excise tax (the “Excise
Tax”) referred to in Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), then (i) in the case of a participant who is classified in
Band 70 (or its equivalent) or above immediately prior to such Change in Control
(a “Tier 1 Employee”), the Participating Company shall pay to such Tier 1
Employee, within five days after the expiration of the written-statement period
referred to in Section 6.2(d), an additional amount (the “Gross-Up Payment”)
such that the net amount retained by such Tier 1 Employee, after deduction of
any Excise Tax on the Payments and any federal, state and local income and
employment taxes and Excise Tax upon the Gross-Up Payment, shall be equal to the
Payments, and (ii) in the case of a Tier 1 Employee (in the event clause
(i) does not apply) and in the case of any other participant, the Payments shall
be reduced to the extent necessary so that no portion of the Payments is subject
to the Excise Tax but only if (A) the net amount of all Total Payments (as
hereinafter defined), as so reduced (and after subtracting the net amount of
federal, state and local income and employment taxes on such reduced Total
Payments), is greater than or equal to (B) the net amount of such Total Payments
without any such reduction (but after subtracting the net amount of federal,
state and local income and employment taxes on such Total Payments and the
amount of Excise Tax to which a participant would be subject in respect of such
unreduced Total Payments); provided, however, that the participant may elect in
writing to have other components of his Total Payments reduced prior to any
reduction in the Payments hereunder.

(b) For purposes of determining whether the Payments will be subject to the
Excise Tax, the amount of such Excise Tax and whether any Payments are to be
reduced hereunder: (i) all payments and benefits received or to be received by a
participant in connection with such Change in Control or such participant’s
termination of employment, whether pursuant to the terms of the Plan or any
other plan, arrangement or agreement with a Participating Company, any Person
(as such term is defined in Section 6.3(a)) whose actions result in such Change
in Control or any Person affiliated with the Participating Company or such
Person (all such payments and benefits, excluding the Gross-Up Payment and any
similar gross-up payment to which a Tier 1 Employee may be entitled under any
such other plan, arrangement or agreement, being hereinafter referred to as the
“Total Payments”), shall be treated as “parachute

 

5



--------------------------------------------------------------------------------

payments” (within the meaning of Section 280G(b)(2) of the Code) unless, in the
opinion of the accounting firm which was, immediately prior to the Change in
Control, the Company’s independent auditor, or if that firm refuses to serve, by
another qualified firm, whether or not serving as independent auditors,
designated by the Administration Committee (the “Auditor”), such payments or
benefits (in whole or in part) do not constitute parachute payments, including
by reason of Section 280G(b)(2)(A) or Section 280G(b)(4)(A) of the Code; (ii) no
portion of the Total Payments the receipt or enjoyment of which the participant
shall have waived at such time and in such manner as not to constitute a
“payment” within the meaning of Section 280G(b) of the Code shall be taken into
account; (iii) all “excess parachute payments” within the meaning of
Section 280G(b)(l) of the Code shall be treated as subject to the Excise Tax
unless, in the opinion of the Auditor, such excess parachute payments (in whole
or in part) represent reasonable compensation for services actually rendered
(within the meaning of Section 280G(b)(4)(B) of the Code) in excess of the Base
Amount (within the meaning of Section 280G(b)(3) of the Code) allocable to such
reasonable compensation, or are otherwise not subject to the Excise Tax; and
(iv) the value of any noncash benefits or any deferred payment or benefit shall
be determined by the Auditor in accordance with the principles of Sections
280G(d)(3) and (4) of the Code and regulations or other guidance thereunder. For
purposes of determining the amount of the Gross-Up Payment in respect of a Tier
1 Employee and whether any Payments in respect of a participant (other than a
Tier 1 Employee) shall be reduced, the participant shall be deemed to pay
federal income tax at the highest marginal rate of federal income taxation (and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of such participant’s residence, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes) in the calendar year in which the Gross-Up Payment is to be made
(in the case of a Tier 1 Employee) or in which the Payments are made (in the
case of a participant other than a Tier 1 Employee). The Auditor will be paid
reasonable compensation by the Company for its services.

(c) In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment, then an
amount equal to the amount of the excess of the earlier payment over the
redetermined amount (the “Excess Amount”) will be deemed for all purposes to be
a loan to the Tier 1 Employee made on the date of the Tier 1 Employee’s receipt
of such Excess Amount, which the Tier 1 Employee will have an obligation to
repay to the Company on the fifth business day after demand, together with
interest on such amount at the lowest applicable federal rate (as defined in
Section 1274(d) of the Code or any successor provision thereto), compounded
semi-annually (the “Section 1274 Rate”) from the date of the Tier 1 Employee’s
receipt of such Excess Amount until the date of such repayment (or such lesser
rate (including zero) as may be designated by the Auditor such that the Excess
Amount and such interest will not be treated as a parachute payment as
previously defined). In the event that the Excise Tax is finally determined to
exceed the amount taken into account hereunder in calculating the Gross-Up
Payment (including by reason of any payment the existence or amount of which
cannot be determined at the time of the Gross-Up Payment), within five business
days of such determination, but not later than December 31st of the year
following the year in which the participant remits the related taxes, the
Company will pay to the Tier 1 Employee an additional amount, together with
interest thereon from the date such additional amount should have been paid to
the date of such payment, at the Section 1274 Rate (or such lesser rate
(including zero) as may be designated by the Auditor such that the amount of
such

 

6



--------------------------------------------------------------------------------

deficiency and such interest will not be treated as a parachute payment as
previously defined). The Tier 1 Employee and the Company shall each reasonably
cooperate with the other in connection with any administrative or judicial
proceedings concerning the amount of any Gross-Up Payment.

(d) As soon as practicable following a Change in Control, but in no event later
than 30 days thereafter, the Company shall provide to each Tier 1 Employee and
to each other participant with respect to whom it is proposed that Payments be
reduced, a written statement setting forth the manner in which the Total
Payments in respect of such Tier 1 Employee or other participant were calculated
and the basis for such calculations, including, without limitation, any opinions
or other advice the Company has received from the Auditor or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement).

6.3 Definition of Change in Control. For purposes of the Plan, “Change in
Control” means the happening of any of the following:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 25 percent or more of either
(i) the then outstanding common shares of the Company (the “Outstanding Company
Common Shares”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
such beneficial ownership shall not constitute a Change in Control if it occurs
as a result of any of the following acquisitions of securities: (i) any
acquisition directly from the Company; (ii) any acquisition by the Company or
any corporation, partnership, trust or other entity controlled by the Company (a
“Subsidiary”); (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary; (iv) any
acquisition by an underwriter temporarily holding Company securities pursuant to
an offering of such securities; (v) any acquisition by an individual, entity or
group that is permitted to, and actually does, report its beneficial ownership
on Schedule 13-G (or any successor schedule), provided that, if any such
individual, entity or group subsequently becomes required to or does report its
beneficial ownership on Schedule 13D (or any successor schedule), then, for
purposes of this subsection, such individual, entity or group shall be deemed to
have first acquired, on the first date on which such individual, entity or group
becomes required to or does so report, beneficial ownership of all of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
beneficially owned by it on such date; or (vi) any acquisition by any
corporation pursuant to a reorganization, merger or consolidation if, following
such reorganization, merger or consolidation, the conditions described in
clauses (i), (ii) and (iii) of Section 6.3(c) are satisfied. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur solely because any
Person (the “Subject Person”) became the beneficial owner of 25 percent or more
of the Outstanding Company Common Shares or Outstanding Company Voting
Securities as a result of the acquisition of Outstanding Company Common Shares
or Outstanding Company Voting Securities by the Company which, by reducing the
number of Outstanding Company Common Shares or Outstanding Company Voting
Securities, increases the proportional number of shares

 

7



--------------------------------------------------------------------------------

beneficially owned by the Subject Person; provided, that if a Change in Control
would be deemed to have occurred (but for the operation of this sentence) as a
result of the acquisition of Outstanding Company Common Shares or Outstanding
Company Voting Securities by the Company, and after such share acquisition by
the Company, the Subject Person becomes the beneficial owner of any additional
Outstanding Company Common Shares or Outstanding Company Voting Securities which
increases the percentage of the Outstanding Company Common Shares or Outstanding
Company Voting Securities beneficially owned by the Subject Person, then a
Change in Control shall then be deemed to have occurred; or

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board, including by reason of agreement intended to avoid or settle any
such actual or threatened contest or solicitation; or

(c) The consummation of a reorganization, merger, statutory share exchange,
consolidation, or similar corporate transaction involving the Company or any of
its direct or indirect Subsidiaries (each a “Business Combination”), in each
case, unless, following such Business Combination, (i) the Outstanding Company
Common Shares and the Outstanding Company Voting Securities immediately prior to
such Business Combination, continue to represent (either by remaining
outstanding or being converted into voting securities of the resulting or
surviving entity or any parent thereof) more than 50 percent of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries), (ii) no Person
(excluding the Company, any employee benefit plan (or related trust) of the
Company, a Subsidiary or such corporation resulting from such Business
Combination or any parent or subsidiary thereof, and any Person beneficially
owning, immediately prior to such Business Combination, directly or indirectly,
25 percent or more of the Outstanding Company Common Shares or Outstanding
Company Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 25 percent or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such Business Combination (or any
parent thereof) or the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors and (iii) at least a majority of the members of the board of directors
of the corporation resulting from such Business Combination (or any parent
thereof) were members of the Incumbent Board at the time of the execution of the
initial agreement or action of the Board providing for such Business
Combination; or

 

8



--------------------------------------------------------------------------------

(d) The consummation of the sale, lease, exchange or other disposition of all or
substantially all of the assets of the Company, unless such assets have been
sold, leased, exchanged or disposed of to a corporation with respect to which
following such sale, lease, exchange or other disposition (i) more than 50
percent of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation (or any parent thereof) entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Shares
and Outstanding Company Voting Securities immediately prior to such sale, lease,
exchange or other disposition in substantially the same proportions as their
ownership immediately prior to such sale, lease, exchange or other disposition
of such Outstanding Company Common Shares and Outstanding Company Voting Shares,
as the case may be, (ii) no Person (excluding the Company and any employee
benefit plan (or related trust) of the Company or a Subsidiary or of such
corporation or a subsidiary thereof and any Person beneficially owning,
immediately prior to such sale, lease, exchange or other disposition, directly
or indirectly, 25 percent or more of the Outstanding Company Common Shares or
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 25 percent or more of respectively, the then outstanding
shares of common stock of such corporation (or any parent thereof) and the
combined voting power of the then outstanding voting securities of such
corporation (or any parent thereof) entitled to vote generally in the election
of directors, and (iii) at least a majority of the members of the board of
directors of such corporation (or any parent thereof) were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale, lease, exchange or other disposition of
assets of the Company; or

(e) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

ARTICLE 7

CONDITIONS AND FORFEITURES

7.1 Conditions. In addition to any other condition that may be imposed by the
Committee, the payment of all awards (or any part thereof) under the Plan shall
be contingent on the following:

(a) The participant or former participant entitled thereto shall refrain from
engaging (i) in any business or other activity which, in the judgment of the
Committee, is competitive with any activity of any Participating Company or any
affiliate thereof, in which he was engaged at any time during the last five
years of his employment by a Participating Company or any affiliate thereof, or
(ii) in any business or other activity which is so competitive and of which he
shall have special knowledge as the result of having been employed by the
Participating Company or any affiliate thereof; and from counseling or otherwise
assisting any person, firm or organization that is so engaged;

(b) The participant shall not furnish, divulge or disclose to any unauthorized
person, firm or other organization any trade secrets, information or data with
respect to any Participating Company or any affiliate thereof, or any of their
employees, that he shall have reason to believe is confidential;

 

9



--------------------------------------------------------------------------------

(c) The participant will make himself available for such consultation and advice
concerning matters with respect to which he was familiar while employed by any
Participating Company or affiliate as may reasonably be requested, taking fairly
into consideration his age, health, residence and individual circumstances and
the total amount of the payments that he is receiving, and shall render such
assistance and cooperation (including testimony and depositions) in respect of
matters of which he shall have knowledge, as may reasonably be requested in any
action, proceeding or other dispute, pending or prospective, to which any
Participating Company or affiliate may be a party or in which it may have an
interest. The participant or former participant shall have no obligation to
render any services after he shall have ceased to be an employee of the
Participating Companies and affiliates thereof, except as may be required under
this subparagraph, and the death of the participant or former participant, or
the failure to call upon him for the rendition of services called for under this
Section 7.1(c), shall not in any way affect the right of the participant or
former participant or his beneficiary or legal representatives, as the case may
be, to receive any unpaid portion of any amounts payable to him; and

(d) The participant’s employment by any Participating Company, subsidiary or any
affiliate thereof, shall not have terminated as a result of his gross
negligence, willful misconduct or poor performance and he shall not, while
employed by a Participating Company, subsidiary or affiliate, have engaged in
conduct which, had it been known at the time, would have resulted, on grounds of
gross negligence or willful misconduct, in the termination of his employment by
the Participating Company, subsidiary or affiliate by which he had been
employed.

7.2 Forfeiture. If, in the judgment of the Committee, reasonably exercised, a
participant or former participant shall have failed at any time to comply with
any of the conditions set forth in Section 7.1, the obligation of the
Participating Company to make further payments to such participant or former
participant or his beneficiary or legal representatives shall forthwith
terminate, provided that no amount paid prior to the date of any such
determination by the Committee shall be required to be repaid.

7.3 No Assignment. No payment of any award under the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt so to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge the same shall be void. No payment
of any award shall be subject to any jurisdictional payment requirement upon
death or termination. No such payments shall be in any manner liable for or
subject to the debts, contracts, liabilities, engagements or torts of the person
entitled thereto, except as specifically provided in rules or regulations
established by the Committee under the Plan; and in the event that any
participant, former participant or beneficiary under the Plan becomes bankrupt
or attempts to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any such payment or a part thereof, then all such payments due him shall
cease and in that event, the Participating Company shall hold and apply the same
to or for his benefit or that of his spouse, children, or other dependents, or
any of them, in such manner and in such proportions as the Committee, with the
approval of the chief executive officer of such Participating Company, may deem
proper.

 

10



--------------------------------------------------------------------------------

ARTICLE 8

PARTICIPATING COMPANIES

8.1 Participating Companies. Any subsidiary that the Committee (based on the
recommendations of the CEO) or the Board has approved as a Participating Company
may, with such approval, become a Participating Company upon delivering to the
Committee certified copies of resolutions duly adopted by its board of directors
to the effect that it adopts the Plan and consents to have the Plan administered
by the Committee.

8.2 Withdrawal. Any subsidiary which is a Participating Company may cease to be
a Participating Company at any time and shall cease to be one upon delivering to
the Committee certified copies of an appropriate resolution duly adopted by its
board of directors terminating its participation. If any Participating Company
hereunder ceases to be a subsidiary, such corporation may continue to be a
Participating Company hereunder only upon such terms and conditions as the
Company and such corporation shall agree upon in writing. In no event shall the
termination of a corporation’s participation in the Plan relieve it of
obligations theretofore incurred by it under the Plan, except to the extent that
the same have been assumed by another corporation pursuant to Section 8.3.

8.3 Successors. Any corporation which succeeds to all or any part of the
business or assets of a Participating Company may, by appropriate resolution of
its board of directors, adopt the Plan and shall thereupon succeed to such
rights and assume such obligations hereunder as such corporation, such
Participating Company and the Company shall have agreed upon in writing.

8.4 Definition of Subsidiary. For the purposes of this Article 8, the term
“subsidiary” shall mean any corporation (other than the Company and any
non-Participating Company specifically designated by the Committee) in one or
more unbroken chains of corporations connected through stock ownership with the
Company, if the Company directly or indirectly through one or more such chains
owns stock possessing more than 50 percent of the total combined voting power of
all classes of stock and more than 50 percent of each class of non-voting stock
of such corporation.

ARTICLE 9

GENERAL PROVISIONS

9.1 Amendment and Termination. The Board may amend the Plan in whole or in part
from time to time, and may terminate it at any time, without prior notice to any
interested party; provided, however, that the Plan may not be amended in a
manner that would cause the Plan to fail to comply with Section 409A. The Board
may delegate its amendment power to such individual or individuals as it deems
appropriate in its sole discretion. The foregoing sentence to the contrary
notwithstanding, for a period of two years and one day following a Change in
Control, neither the Board nor the Committee may amend the Plan in a manner that
is detrimental to the rights of any participant of the Plan without his written
consent. No

 

11



--------------------------------------------------------------------------------

amendment or termination shall deprive any participant, former participant,
beneficiary or legal representatives of a former participant of any right under
the Plan as such right exists at the time of such amendment or termination, nor
increase the obligations of any company that is or has been a Participating
Company without its consent.

9.2 No Right to Employment. Nothing in the Plan shall be construed as giving any
person employed by a company which is or has been a Participating Company the
right to be retained in the employ of such company or any right to any payment
whatsoever, except to the extent provided by the Plan. Each such company shall
have the right to dismiss any employee at any time with or without cause and
without liability for the effect which such dismissal might have upon him as a
participant under the Plan.

9.3 Other Benefits. The Plan shall not be deemed a substitute for any other
employee benefit or compensation plans or arrangements that may now or hereafter
be provided for employees. The Plan shall not preclude any group, division,
subsidiary or affiliate of the Company, whether or not a Participating Company,
from continuing or adopting one or more separate or additional such plans or
arrangements for all or a defined class of the employees of such group,
division, subsidiary or affiliate. Any payment under any such plan or
arrangement may be made independently of the Plan.

9.4 Consent to Actions Taken. By accepting any benefits under the Plan, each
participant, each beneficiary and each person claiming under or through him
shall be conclusively bound by any action or decision taken or made, or to be
taken or to be made under the Plan, by the Company, the Board or the Committee.

9.5 Interpretation. The masculine pronoun includes the feminine, the singular
the plural, and vice versa wherever appropriate.

9.6 Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the State of New York.

9.7 Section 409A. It is intended that the benefits under the Plan comply with
the requirements of Section 409A of the Code and the Treasury Regulations
promulgated and other official guidance issued thereunder, and the Plan shall be
administered and interpreted to the extent possible in a manner consistent with
that intent and the American Express Section 409A Compliance Policy, as amended
from time to time, and any successor policy thereto.

*        *        *        *        *

 

12